DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are recited in claims 1, 2, 7, and 9. Claim 1 recites: 
“A system for second lab testing of genetic materials, the system comprising a computing device configured to: 
receive a specimen from a human subject; perform a smart test on the specimen, the smart test comprising: 
a first lab test, wherein the first lab test is configured to generate a first lab test result identifying a first disease agent;  a second lab test, wherein the second lab test is configured to identify a second disease agent, wherein identifying the second disease agent comprises: training a second lab machine-learning model as a function of a second lab test training set, wherein the second lab test training set comprises a human subject descriptive data with a second disease agent; and outputting, as a function of the second lab machine-learning model, a second lab test result identifying the second disease agent using specimen data as an input; and  generate a smart test result as a function of the smart test.
Claim 2 recites “wherein the computing device is further configured to extract a sequence of genetic material from the specimen as a function of an automatic robot”.
Claim 7 recites “wherein the computing device is further configured to validate the first lab test result as a function of the second lab test result”.
Claim 9 recites “wherein the smart test result is generated as a function of a smart test machine-learning module configured to: receive a plurality of lab test results from the smart test as an input; train the smart test machine-learning module as a function of a smart test training set, wherein the smart test training set comprises a disease agent data correlated to an infectivity datum”.
Claim 11 recites a method comprising the steps of:
receiving a specimen from a human subject; performing a smart test on the specimen, the smart test comprising: 
a first lab test, wherein the first lab test is configured to generate a first lab test result identifying a first disease agent;  a second lab test, wherein the second lab test is configured to identify a second disease agent, wherein identifying the second disease agent comprises: training a second lab machine-learning model as a function of a second lab test training set, wherein the second lab test training set comprises a human subject descriptive data with a second disease agent; and outputting, as a function of the second lab machine-learning model, a second lab test result identifying the second disease agent using specimen data as an input; and  generating a smart test result as a function of the smart test.
Claim 12 recites “wherein the method further comprises extracting, by an automatic robot, a sequence of genetic material from the specimen”. 

The Examiner submits the highlighted phrases from claims 1, 2, 7, 9, 11 and 12 are directed to “a computer device configured to” perform various functions and are being interpreted under 35 U.S.C. 112(f).  The Examiner notes claims 1-10 are directed to a system having the computer device configured to perform the functions while claims 11-20 recite a method that requires a “computer device configured to” perform functions based on the steps of machine learning and outputting recited in claim 11.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “a computer device configured to… (receive a specimen, perform a smart test, generate a smart test result as a function of the smart test, etc. – see highlighted phrases above)” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Examiner directs Applicants to MPEP 2181, Section II, B:
For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)).
In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.
For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f) the Federal Circuit has stated that "a microprocessor can serve as structure for a computer-implemented function only where the claimed function is ‘coextensive’ with a microprocessor itself." EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 622, citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011). "‘It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.’" EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012). "‘[S]pecial programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer." EON Corp., 785 F.3d at 623 (citations omitted). "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm." Id.
 
The Examiner submits the Specification does not include the algorithm(s) required for performing the functions claimed in the system of claims 1-10.  The Examiner further submits the Specification does not include the algorithm(s) of the machine learning steps and computer directed automation steps of the method claims.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim limitations of the method steps of claims 11-20 comprised of receiving, by a computing device, a specimen from a human subject; performing a smart test that includes machine learning steps, and generating a smart test result of a function of the smart test as recited in claims 1-20 DO NOT invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the Examiner submits the method steps are also unclear since the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claims 11-20 recite a method comprising functions that are performed by a computer device.  The Examiner submits claim 11 is unclear based on the same reasoning set forth for the system in claim 1. The Specification lacks the algorithm or program required for performing the functions claimed to be performed by the computing device in the system of claim 11. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AlA 35 U.S.C. 112, second paragraph.

Claim 11 recites the limitation of “receiving, by a computing device, a specimen from a human subject”. The Examiner submits this limitation is unclear. The Examiner submits that it is unclear how the specimen is “received by the computing device” and what structural relationship is required between the various elements of the system to perform the receiving function.  Applicant has disclosed a robot that is “configured to extract genetic material for testing purposes” and “may include any instrumentation configured to monitor testing systems and processes for a smart test” but the Examiner submits it is unclear as to exactly what structural features are required to meet the limitation of “receiving, by a computing device, a specimen from a human subject”. 

Claim 12 recites the limitation of “extracting, by an automatic robot, a sequence of genetic material from the specimen”. The Examiner submits this limitation is unclear. The Examiner submits that it is unclear how the specimen is “extracted by the robot” and what structural relationship is required between the various elements of the system to perform the extracting function. Applicant has disclosed a robot that is “configured to extract genetic material for testing purposes” and “may include any instrumentation configured to monitor testing systems and processes for a smart test” but the Examiner submits it is unclear as to exactly what structural features are required to meet the limitations to perform the extraction function. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 9, 11, 13-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raelson et al. (US 2010/0099083) in view of Lee (US 2017/0175169). 
Regarding claims 1, 9, 11 and 19 – Raelson teaches a method for lab testing genetic materials to diagnose inflammatory bowel disease. The method is disclosed in Paragraphs 0107-0136 and the Examples. The system and method include the steps of receiving a specimen from a human subject, performing a first lab test to identify a first disease agent, and outputting a generated result. See Paragraphs 0107-0136 of Raelson.  Raelson does not teach a second lab test, wherein the second lab test is configured to identify a second disease agent, wherein identifying the second disease agent comprises: training a second lab machine-learning model as a function of a second lab test training set, wherein the second lab test training set comprises a human subject descriptive data with a second disease agent. 
Lee teaches a clinical decision support system (CDSS platform) and method for diagnosing chronic diseases in patients using biomarkers and a DNN based machine algorithm to diagnose chronic diseases. The general system and method are best shown in Figures 4-5 and described in Paragraphs 0068-0159.  The method of Lee includes providing a sample on an array and testing for biomarkers for a disease (Paras 0080-0089).  The test data and patient data are stored on a data base and then the test data is reviewed by system algorithm to diagnose disease (Paras 0089-0093).  Lee teaches training the CDSS platform to diagnose diseases in Paragraphs 0094-0207.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to add a second lab test and machine learning model from Lee with the system and method of Raelson.  One of ordinary skill in the art at the time of the effective date of the invention would add the second lab test to diagnose additional diseases such as different cancers a taught by Lee.  One of ordinary skill in the art at the time of the effective date of the invention would add the machine learning features to Raelson in order to improve the ability of the computing device to screen for diseases. 
Regarding claims 3, 4, 13, and 14 – Raelson teaches collection and storage of samples on a swab as part of their method in Paragraph 0115. Lee teaches collection of samples on an array or biochip in Paragraph 0080. 
Regarding claims 5, 6, 15 and 16 – The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to perform the second test after the first test.

Claims 8, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raelson et al. (US 2010/0099083) in view of Lee (US 2017/0175169), and further in view of Minekawa.  Raelson and Lee, as combined above in Paragraphs 21-25, teach every element of claims 10 and 20 except for diagnosing a coronavirus. Minekawa teaches a method for detecting SARS pathogenic viruses based on sequences of genetic material.  The method includes taking a sample and performing a nucleic acid amplification and then detecting the presence of sequences related to the SARS virus.  See Paragraphs 0033-0043 and the Examples. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to add the SARS pathogenic testing from Minekawa.  One of ordinary skill in the art at the time of the effective date of the invention to combine the SARS pathogen test from Minekawa with the combined teachings of Raelson and Lee.  One of ordinary skill in the art would add the SARS pathogen test to the test of Raelson and Lee in order to test for the coronavirus in addition to the other pathogens or diseases. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        April 09, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798